DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (“Augmented Reality for Collaborative Product Design and Development”, Elsevier, 2009)(Hereinafter referred to as Shen).

Regarding claim 1, Shen teaches a system (This paper presents the application of Augmented Reality (AR) to support concurrent collaborative product design among members of a multi-disciplinary team. A client/server framework has been developed to enable users in a distributed environment to carry out product design collaboratively. An intuitive interface, consisting of virtual and tangible interfaces, and a tri-layer model representation scheme have been designed and developed to support solid modeling and collaborative design activities in the AR-based environment. Using AR technology, the users wearing head-mounted devices can move about in a physical 3D space to view a part that is being designed from different angles and perspectives. The users can observe the design effects in real-time as the modifications are being made in the 3D space. See [Abstract]) comprising: 
a wearable device comprising a transmissive display (A look-around MicroOptical SV-6 HMD, and a look-around Liteye LE-500 HMD are used as display devices in this user study. See Section 4.3, first paragraph); 
one or more processors configured to execute a method (The client/server architecture is the most commonly used approach for the development of distributed multi-user systems. See Section 2.1 Details of the client/server architecture, it is clear each client and server has atleast one processor) comprising: 
receiving, from a host application via the transmissive display, a first data package comprising first data (The mechanisms for distributed co-modeling can be classified into three categories. In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. See page 125, second paragraph)( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph);  
identifying virtual content based on the first data (( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph)(Client device, identifies data based on CAD model selection and sent from server));  
presenting a view of the virtual content via the transmissive display (The polygonal models in the first layer are created based on the PF-Tree for virtual objects visualization and interaction in the AR-based environment. Using the information of the features, faces and triangles recorded in the PF-Tree, a triangle-based polygonal approximation of the original CAD model can be created and rendered although it is less precise and, often, less detailed. As a virtual model, its purpose is to allow for viewing with real-time response and display. See page 127, third paragraph)
receiving, via an input device of the wearable device, first user input directed at the virtual content (The interaction techniques used affect the effectiveness and intuitiveness of creating solid models in an AR-based environment. To carry out accurate part creation and modification in an AR-based environment, tools for interacting with the virtual objects and inputting the parameters have been developed. Grid-and-snap modes in the 2D and 3D spaces have been developed for precise 3D point selection and modification of the feature base shapes. See section 2.4, Interaction Techniques)(See figure 1, user A edits model data sent back to server)(See figure 7, modeling process); 
generating second data based on the first data and the first user input (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process); 
and sending, to the host application via the wearable device, a second data package comprising the second data, wherein the host application is configured to execute via one or more processors of a computer system remote to the wearable device and in communication with the wearable device (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process, client A edits model data sent back to server and redistributed to other clients) (The client/server architecture is the most commonly used approach for the development of distributed multi-user systems. See Section 2.1 Details of the client/server architecture, it is clear each client and server has atleast one processor).


Regarding claim 2, Shen teaches the system of claim 1, wherein the virtual content comprises 3D graphical content and the host application comprises a computer-aided drawing application (In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. In the third category, the co-modeling activities are carried out based on service sharing and remote invocation. The main assumption is that with Internet, the functions of a system can be remotely controlled and invoked by other systems. See page 125, second paragraph).

 teaches The system of claim 1, the method further comprising: receiving second user input; and modifying the view of the virtual content based on the second user input (Different user makes a new edit or the same user makes a new edit)(See figure 7).

Regarding claim 4, Shen teaches The system of claim 1, wherein: the virtual content comprises 3D graphical content, the first data corresponds to a first state of the 3D graphical content ((The mechanisms for distributed co-modeling can be classified into three categories. In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. See page 125, second paragraph)( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph)(First data is considered current iteration prior to second data after a set number of iterations.)(Clients can edit the virtual model as many times as desired and edits are fed back to central server which distributes updated change information to all clients), 
and the host application is configured to modify the first state of the 3D graphical content based on the second data (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process, client A edits model data sent back to server and redistributed to other clients)( In this mechanism, the features that have been modified are differentiated on the server side and synchronized with the unchanged features on the client side. The features that have been modified can be classified as either an added feature, deleted feature, edited feature or an updated feature. See section 3.3 Model synchronization).

Regarding claim 5, Shen teaches The system of claim 1, wherein: the virtual content comprises a 3D model, identifying virtual content based on the first data comprises identifying the 3D model in a 3D model library (Based on the Application Programming Interface (API) of a commercial CAD system (SolidWorks), a distributed feature-based modeling framework has been developed to support central creation and maintenance of product models and product information related to the model geometry in a multiple-user environment. Compared to the system previously reported (Shen et al., 2008), this paper focuses on the product editing mechanisms and model consistency. The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph), and 
presenting the view of the virtual content comprises presenting a view of the 3D model identified in the 3D model library (The polygonal models in the first layer are created based on the PF-Tree for virtual objects visualization and interaction in the AR-based environment. Using the information of the features, faces and triangles recorded in the PF-Tree, a triangle-based polygonal approximation of the original CAD model can be created and rendered although it is less precise and, often, less detailed. As a virtual model, its purpose is to allow for viewing with real-time response and display. See page 127, third paragraph).

Regarding claim 6, Shen teaches The system of claim 1, wherein: the virtual content comprises 3D graphical content, and the first data comprises data representing a change between a first state of the 3D graphical content and an earlier state of the 3D graphical content (The mechanisms for distributed co-modeling can be classified into three categories. In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. See page 125, second paragraph)( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph)(First data is considered current iteration prior to second data after a set number of iterations.)(Clients can edit the virtual model as many times as desired and edits are fed back to central server which distributes updated change information to all clients).

 teaches The system of claim 1, wherein receiving the first data package from the host application comprises receiving the first data package via a first helper application configured to execute via the one or more processors of the computer system (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process, client A edits model data sent back to server and redistributed to other clients) (The client/server architecture is the most commonly used approach for the development of distributed multi-user systems. See Section 2.1 Details of the client/server architecture, it is clear each client and server has atleast one processor)(Server distributes data to clients)( The main function of the server is for information exchange, such as solid models or commands, between the clients. See page 125, second paragraph).

Regarding claim 8, Shen teaches A method  (This paper presents the application of Augmented Reality (AR) to support concurrent collaborative product design among members of a multi-disciplinary team. A client/server framework has been developed to enable users in a distributed environment to carry out product design collaboratively. An intuitive interface, consisting of virtual and tangible interfaces, and a tri-layer model representation scheme have been designed and developed to support solid modeling and collaborative design activities in the AR-based environment. Using AR technology, the users wearing head-mounted devices can move about in a physical 3D space to view a part that is being designed from different angles and perspectives. The users can observe the design effects in real-time as the modifications are being made in the 3D space. See [Abstract]) comprising: 
receiving, from a host application via a wearable device comprising a transmissive display, a first data package comprising first data (The mechanisms for distributed co-modeling can be classified into three categories. In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. See page 125, second paragraph)( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph); 
identifying virtual content based on the first data (( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph)(Client device, identifies data based on CAD model selection and sent from server)); 
presenting a view of the virtual content via the transmissive display (The polygonal models in the first layer are created based on the PF-Tree for virtual objects visualization and interaction in the AR-based environment. Using the information of the features, faces and triangles recorded in the PF-Tree, a triangle-based polygonal approximation of the original CAD model can be created and rendered although it is less precise and, often, less detailed. As a virtual model, its purpose is to allow for viewing with real-time response and display. See page 127, third paragraph); 
receiving, via an input device of the wearable device, first user input directed at the virtual content (The interaction techniques used affect the effectiveness and intuitiveness of creating solid models in an AR-based environment. To carry out accurate part creation and modification in an AR-based environment, tools for interacting with the virtual objects and inputting the parameters have been developed. Grid-and-snap modes in the 2D and 3D spaces have been developed for precise 3D point selection and modification of the feature base shapes. See section 2.4, Interaction Techniques)(See figure 1, user A edits model data sent back to server)(See figure 7, modeling process); 
generating second data based on the first data and the first user input (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process); and 
sending, to the host application via the wearable device, a second data package comprising the second data, wherein the host application is configured to execute via one or more processors of a computer system remote to the wearable device and in communication with the wearable device (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process, client A edits model data sent back to server and redistributed to other clients) (The client/server architecture is the most commonly used approach for the development of distributed multi-user systems. See Section 2.1 Details of the client/server architecture, it is clear each client and server has atleast one processor).

Regarding claim 9, Shen teaches The method of claim 8, wherein the virtual content comprises 3D graphical content and the host application comprises a computer-aided drawing application  (In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. In the third category, the co-modeling activities are carried out based on service sharing and remote invocation. The main assumption is that with Internet, the functions of a system can be remotely controlled and invoked by other systems. See page 125, second paragraph).

Regarding claim 10, Shen teaches The method of claim 8, further comprising: receiving second user input; and modifying the view of the virtual content based on the second user input (Different user makes a new edit or the same user makes a new edit)(See figure 7).

Regarding claim 11, Shen teaches The method of claim 8, wherein: the virtual content comprises 3D graphical content ((The mechanisms for distributed co-modeling can be classified into three categories. In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. See page 125, second paragraph)( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph)(First data is considered current iteration prior to second data after a set number of iterations.)(Clients can edit the virtual model as many times as desired and edits are fed back to central server which distributes updated change information to all clients), 
the first data corresponds to a first state of the 3D graphical content, and the host application is configured to modify the first state of the 3D graphical content based on the second data (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process, client A edits model data sent back to server and redistributed to other clients)( In this mechanism, the features that have been modified are differentiated on the server side and synchronized with the unchanged features on the client side. The features that have been modified can be classified as either an added feature, deleted feature, edited feature or an updated feature. See section 3.3 Model synchronization).

Regarding claim 12, Shen teaches The method of claim 8, wherein: the virtual content comprises a 3D model, identifying virtual content based on the first data comprises identifying the 3D model in a 3D model library (Based on the Application Programming Interface (API) of a commercial CAD system (SolidWorks), a distributed feature-based modeling framework has been developed to support central creation and maintenance of product models and product information related to the model geometry in a multiple-user environment. Compared to the system previously reported (Shen et al., 2008), this paper focuses on the product editing mechanisms and model consistency. The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph), and presenting the view of the virtual content comprises presenting a view of the 3D model identified in the 3D model library (The polygonal models in the first layer are created based on the PF-Tree for virtual objects visualization and interaction in the AR-based environment. Using the information of the features, faces and triangles recorded in the PF-Tree, a triangle-based polygonal approximation of the original CAD model can be created and rendered although it is less precise and, often, less detailed. As a virtual model, its purpose is to allow for viewing with real-time response and display. See page 127, third paragraph).

Regarding claim 13, Shen teaches The method of claim 8, wherein: the virtual content comprises 3D graphical content, and the first data comprises data representing a change between a first state of the 3D graphical content and an earlier state of the 3D graphical content (The mechanisms for distributed co-modeling can be classified into three categories. In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. See page 125, second paragraph)( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph)(First data is considered current iteration prior to second data after a set number of iterations.)(Clients can edit the virtual model as many times as desired and edits are fed back to central server which distributes updated change information to all clients).

Regarding claim 14, Shen teaches The method of claim 1, wherein receiving the first data package from the host application comprises receiving the first data package via a first helper application configured to execute via the one or more processors of the computer system (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process, client A edits model data sent back to server and redistributed to other clients) (The client/server architecture is the most commonly used approach for the development of distributed multi-user systems. See Section 2.1 Details of the client/server architecture, it is clear each client and server has atleast one processor)(Server distributes data to clients)( The main function of the server is for information exchange, such as solid models or commands, between the clients. See page 125, second paragraph).

Regarding claim 15, Shen teaches A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to execute a method (This paper presents the application of Augmented Reality (AR) to support concurrent collaborative product design among members of a multi-disciplinary team. A client/server framework has been developed to enable users in a distributed environment to carry out product design collaboratively. An intuitive interface, consisting of virtual and tangible interfaces, and a tri-layer model representation scheme have been designed and developed to support solid modeling and collaborative design activities in the AR-based environment. Using AR technology, the users wearing head-mounted devices can move about in a physical 3D space to view a part that is being designed from different angles and perspectives. The users can observe the design effects in real-time as the modifications are being made in the 3D space. See [Abstract]) comprising: 
receiving, from a host application via a wearable device comprising a transmissive display, a first data package comprising first data (The mechanisms for distributed co-modeling can be classified into three categories. In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. See page 125, second paragraph)( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph); 
identifying virtual content based on the first data (( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph)(Client device, identifies data based on CAD model selection and sent from server)); 
presenting a view of the virtual content via the transmissive display (The polygonal models in the first layer are created based on the PF-Tree for virtual objects visualization and interaction in the AR-based environment. Using the information of the features, faces and triangles recorded in the PF-Tree, a triangle-based polygonal approximation of the original CAD model can be created and rendered although it is less precise and, often, less detailed. As a virtual model, its purpose is to allow for viewing with real-time response and display. See page 127, third paragraph); 
receiving, via an input device of the wearable device, first user input directed at the virtual content (The interaction techniques used affect the effectiveness and intuitiveness of creating solid models in an AR-based environment. To carry out accurate part creation and modification in an AR-based environment, tools for interacting with the virtual objects and inputting the parameters have been developed. Grid-and-snap modes in the 2D and 3D spaces have been developed for precise 3D point selection and modification of the feature base shapes. See section 2.4, Interaction Techniques)(See figure 1, user A edits model data sent back to server)(See figure 7, modeling process); 
generating second data based on the first data and the first user input (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process); 
sending, to the host application via the wearable device, a second data package comprising the second data, wherein the host application is configured to execute via one or more processors of a computer system remote to the wearable device and in communication with the wearable device (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process, client A edits model data sent back to server and redistributed to other clients) (The client/server architecture is the most commonly used approach for the development of distributed multi-user systems. See Section 2.1 Details of the client/server architecture, it is clear each client and server has atleast one processor).

Regarding claim 16, Shen teaches The non-transitory computer-readable medium of claim 15, the method further comprising: receiving second user input; and modifying the view of the virtual content based on the second user input (Different user makes a new edit or the same user makes a new edit)(See figure 7).

Regarding claim 17, Shen teaches The non-transitory computer-readable medium of claim 15, wherein: the virtual content comprises 3D graphical content, the first data corresponds to a first state of the 3D graphical content ((The mechanisms for distributed co-modeling can be classified into three categories. In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. See page 125, second paragraph)( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph)(First data is considered current iteration prior to second data after a set number of iterations.)(Clients can edit the virtual model as many times as desired and edits are fed back to central server which distributes updated change information to all clients), and the host application is configured to modify the first state of the 3D graphical content based on the second data (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process, client A edits model data sent back to server and redistributed to other clients)( In this mechanism, the features that have been modified are differentiated on the server side and synchronized with the unchanged features on the client side. The features that have been modified can be classified as either an added feature, deleted feature, edited feature or an updated feature. See section 3.3 Model synchronization).

Regarding claim 18, Shen teaches The non-transitory computer-readable medium of claim 15, wherein: the virtual content comprises a 3D model, identifying virtual content based on the first data comprises identifying the 3D model in a 3D model library (Based on the Application Programming Interface (API) of a commercial CAD system (SolidWorks), a distributed feature-based modeling framework has been developed to support central creation and maintenance of product models and product information related to the model geometry in a multiple-user environment. Compared to the system previously reported (Shen et al., 2008), this paper focuses on the product editing mechanisms and model consistency. The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph), 
and presenting the view of the virtual content comprises presenting a view of the 3D model identified in the 3D model library (The polygonal models in the first layer are created based on the PF-Tree for virtual objects visualization and interaction in the AR-based environment. Using the information of the features, faces and triangles recorded in the PF-Tree, a triangle-based polygonal approximation of the original CAD model can be created and rendered although it is less precise and, often, less detailed. As a virtual model, its purpose is to allow for viewing with real-time response and display. See page 127, third paragraph).

Regarding claim 19, Shen teaches The non-transitory computer-readable medium of claim 15, wherein: the virtual content comprises 3D graphical content, and the first data comprises data representing a change between a first state of the 3D graphical content and an earlier state of the 3D graphical content (The mechanisms for distributed co-modeling can be classified into three categories. In the first category, there are CAD systems or modeling kernels in the workspaces of the clients. The main function of the server is for information exchange, such as solid models or commands, between the clients. In the second category, the clients mainly support model visualization and manipulation, and provide intuitive interfaces for the users to create or modify a product. The modeling functions are in the workspace of the server. In this category, the CAD models can be kept consistent throughout the co-modeling process because the model is created and maintained in the server. See page 125, second paragraph)( The central database records the interest lists of the clients, the domain constraints which has been input manually by the project manager, the product design information which is related to the design process, and the product modification history document. The central server application uses the multiple threading method. One main thread is used for model visualization and input of constraints, and another main thread is used for product modeling and product information extraction. To handle multiple clients, the server creates a pair of threads, one for information sending and the other for receiving, for every client connected to it. See page 125, third paragraph)(First data is considered current iteration prior to second data after a set number of iterations.)(Clients can edit the virtual model as many times as desired and edits are fed back to central server which distributes updated change information to all clients).

Regarding claim 20, Shen teaches The non-transitory computer-readable medium of claim 15, wherein receiving the first data package from the host application comprises receiving the first data package via a first helper application configured to execute via the one or more processors of the computer system (See figure 1, user A edits model data sent back to server)(See figure 7, modeling process, client A edits model data sent back to server and redistributed to other clients) (The client/server architecture is the most commonly used approach for the development of distributed multi-user systems. See Section 2.1 Details of the client/server architecture, it is clear each client and server has atleast one processor)(Server distributes data to clients)( The main function of the server is for information exchange, such as solid models or commands, between the clients. See page 125, second paragraph).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611